*865Memorandum. In the ease of these as with most jury instructions, additional reflection might suggest reorganization, slightly different emphases, and more precise phrasing. We find here, however, neither errors of substance nor significant confusion between those portions of the instructions relating to contributory negligence and those relating to proximate causation.
Accordingly, the order of the Appellate Division should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Babin concur; Judge Stevens taking no part.
Order affirmed, with costs, in memorandum.